Citation Nr: 0012130	
Decision Date: 05/08/00    Archive Date: 05/18/00

DOCKET NO.  97-25 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had active military service from March 25, 1980 
to April 23, 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  This issue was previously before 
the Board in March 1999 and has returned following a Remand 
for additional development.  That development has been 
completed and the matter is ready for adjudication. 

In December 1998, the veteran withdrew his request for a 
travel Board hearing in favor of a videoconference hearing 
before a member of the Board.  The videoconference hearing 
was held in January 1999. 

Effective March 1, 1999, the United States Court of Veterans 
Appeals changed its name to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this claim has been obtained by the RO, to 
the extent possible.  

2. The veteran was not engaged in combat.  

3. The veteran does not have PTSD attributable to military 
service or to any incident incurred therein.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1131, 1154, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.304(f) (1996 & 1999).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

Initially, the Board finds that the veteran's claim is well-
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, the veteran is found to have presented a claim, which is 
not inherently implausible.  

In response to the Board's March 1999 remand instructions, 
the RO provided the veteran with a PTSD development letter, 
which informed the veteran of the specific nature of the 
evidence required.  In May 1999, the veteran submitted a 
statement reporting multiple incidents that allegedly 
occurred during Coast Guard training, as well as a list of 
treating physicians.  Thereafter, in July 1999, the RO 
requested from the National Personnel Records Center (NPRC) 
the roster of Company A-130 of Coast Guard Training Center 
from March 23, 1980 to April 23, 1980, as well as Z Company 
from April 17, 1980 to April 23, 1980.  The NPRC responded in 
September 1999 that there were no rosters for Coast Guard 
records at this center.  The claims folder reflects an 
internal memorandum dated October 25, 1999, which reflects 
that the stressors provided by the veteran were not capable 
of substantiation through any source.  The RO received the 
veteran's military personnel record, which reflected that the 
veteran received an administrative discharge for 
unsuitability due to an immature personality disorder.  A VA 
Form 119, Report of Contact, dated in March 2000 reflects 
that the veteran had no additional information to submit to 
support his claim.  Without more specific details from the 
veteran as regards the stressors and the individuals 
involved, the Board is satisfied that all relevant facts have 
been properly and sufficiently developed to address the issue 
at hand.  




Law and Regulations

Under the laws administered by the VA, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1131; 38 C.F.R. § 3.303(a) (1999).  

The Board notes that during the pendency of this appeal, the 
applicable regulations regarding service connection for PTSD, 
38 C.F.R. § 3.304(f), were amended on June 18, 1999, 
effective March 7, 1997.  See 64 Fed. Reg. 32807-32808 (June 
18, 1999) (codified at 38 C.F.R. § 3.304(f) (1999)).  Where a 
law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to a 
veteran applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  See Marcoux v. Brown, 9 Vet. App. 289 (1996); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991); see also VA 
O.G.C. Prec. 11-97 (1997).  

The amended 38 C.F.R. § 3.304(f) states that, if the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to this combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions or hardships of the veteran's 
service, the veteran's testimony alone may establish the 
occurrence of the claimed in-service stressor.  

Historically, under the old regulations, service connection 
for PTSD required: (1) a current, clear medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor.  See 
38 C.F.R. § 3.304(f) (prior to June 18, 1999 amendment).  

Under the new regulations, service connection for PTSD 
requires: (1) medical evidence diagnosing PTSD, (2) medical 
evidence establishing a link between current symptoms and an 
in-service stressor, and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  See 64 Fed. 
Reg. 32807-32808 (June 18, 1999).  

With respect to the first element (a diagnosis of PTSD), the 
Court has held that "a clear (that is, unequivocal) PTSD 
diagnosis by a mental-health professional must be presumed . 
. . to have been made in accordance with the applicable DSM 
[Diagnostic and Statistical Manual of Mental Disorders] 
criteria as to both the adequacy of the symptomatology and 
the sufficiency of the stressor."  See Cohen v. Brown, 10 
Vet. App. 128, 139 (1997).  Moreover, the Court concluded 
that "under the DSM-IV, the mental illness of PTSD would be 
treated the same as a physical illness for purposes of VA 
disability compensation in terms of predisposition toward 
development of that condition."  Id. at 141 (incorporating 
the "eggshell plaintiff" rule to service connection 
awards).  

In interpreting the third element (an in-service stressor), 
the Court determined that the evidence necessary to establish 
that the claimed stressor actually occurred varied depending 
on whether it could be determined that the veteran "engaged 
in combat with the enemy."  See 38 U.S.C.A. § 1154(b) (West 
1991).  The Court held that "[w]here it is determined, 
through recognized military citations or other supportive 
evidence, that the veteran was engaged in combat with the 
enemy and the claimed stressors are related to such combat, 
the veteran's lay testimony regarding claimed stressors must 
be accepted as conclusive as to their actual occurrence and 
no further development for corroborative evidence will be 
required, provided that the veteran's testimony is found to 
be 'satisfactory,' e.g., credible, and 'consistent with the 
circumstances, conditions, or hardships of [combat] 
service'."  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); 
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) 
(1999); see also Gaines v. West, 11 Vet. App. 113 (1998) 
(determination of whether veteran engaged in combat with 
enemy is particularly significant in PTSD cases).  

The Board also notes that a number of precedent holdings of 
the Court issued during the pendency of this appeal provide 
new guidance for the adjudication of claims for service 
connection for PTSD.  See e.g., Patton v. West, 12 Vet. 
App. 272 (1999); Suozzi v. Brown, 10 Vet. App. 307 (1997); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 
Vet. App. 389 (1996).  Finally, under the revised 
regulations, the reference to combat citations is removed.  
Nonetheless, where a veteran-claimant did not serve in combat 
or the stressor is not related to combat, the veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor; nor can credible 
supporting evidence of the actual occurrence of an in-service 
stressor consist solely of after-the-fact medical nexus 
evidence.  See Cohen v. Brown, 10 Vet. App. 128 (1997); 
Moreau v. Brown, 9 Vet. App. 389 (1996); and Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  In other words, "those 
service records which are available must support, i.e., must 
not contradict, the veteran's lay testimony concerning his 
non-combat-related stressors."  See Doran v. Brown, 6 Vet. 
App. at 289; see also 38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304(d), (f); see also VA ADJUDICATION PROCEDURE 
MANUAL M21-1, Part VI,  11.38 (Aug. 26, 1996).  

With the pertinent law and regulations in mind, the Board 
proceeds with the adjudication of the claim for service 
connection for post traumatic stress disorder, PTSD, on the 
merits.  In that regard, when all the evidence is assembled, 
VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


Analysis

Briefly, the veteran asserts that PTSD was incurred in 
service.  He asserts that a Coast Guard recruiter deceived 
him.  When he brought the deception to the attention of his 
company commander, he was singled out / harassed beyond usual 
and normal for an average recruit.  He was handcuffed and 
then had his head shaved.  He was accused of being 
homosexual.  He was made to stand at attention on the parade 
grounds with little clothing.  His buddy was beaten by the 
company commander and shore patrolmen.  He asserts that he 
becomes extremely nervous when under stressful conditions and 
that he did not have a nervous condition prior to Coast Guard 
service.  

A comprehensive review of the claims file reflects that the 
veteran was diagnosed as having, inter alia, PTSD by VA 
examination in August 1996, by Dr. Hoffman in May 1997, and 
privately by Dr. Nelson in August 1999.  In that regard, he 
has a medical diagnosis of PTSD.  The veteran has related to 
treating physicians a pattern of mistreatment (e.g., 
stressful events) during his brief military service.  
Further, the above mentioned clinical examinations with 
diagnoses appear to have been founded on the veteran's report 
of abuse and mistreatment in service, thus, he has presented 
medical evidence generally linking his PTSD to his active 
service.  See Cohen v. Brown, 10 Vet. App. 128, 136-37 
(1997).  

However, the clinical evidence of record also reflects that 
the veteran underwent a VA PTSD examination with Minnesota 
Multiphasic Personality Inventory (MMPI) testing in September 
1996.  The profile interpretation reflects that the veteran's 
profile was not very similar to what had been described in 
the literature for veterans suffering from post traumatic 
stress disorder (i.e., would be very atypical for a veteran 
with a primary difficulty of PTSD).  The September 1996 PTSD 
examination also reflects that the veteran's problems 
appeared to be of more longstanding and characterologic 
nature.  The examiner added that that information should be 
considered within the context of the veteran's current 
symptom picture, as well as his military history and 
psychological history.  Moreover, in November 1999, a special 
psychiatric evaluation based on a review of the prior 
clinical evaluations determined that the veteran did not have 
PTSD, but an adjustment disorder with depression and anxiety 
as well as a personality disorder, not otherwise specified.  
While the medical reports contained in the claims file 
include diagnoses of PTSD, most notably the August 1996 VA 
examination and the August 1999 report of Dr. Nelson, these 
are simply outweighed by the more credible evaluation 
provided by the MMPI testing in September 1996 and the 
November 1999 VA authorized special psychiatric evaluation 
which determined that the veteran did not meet the 
requirements for a diagnosis of PTSD.  The Board also notes 
that the 1983 MMPI profile by J. Erbeck, Ph.D. was that of an 
extremely depressed individual.  In light of the above and 
considering the fact that the report of the November 1999 VA 
authorized examination was based on a review of all the 
clinical evidence of record as well as the results of the 
MMPI, the Board finds that there is no evidence of a 
probative diagnosis of PTSD.

The determination of whether the veteran has PTSD 
attributable to his military service warranting service 
connection is dependent on the presence or absence of 
verifiable stressors.  See 38 C.F.R. § 3.304(f).  In this 
context, the service department records to include the 
service medical records reflect one reference to being 
verbally harassed in April 1980.  While these records are 
silent as regards personal trauma or reports of personal 
trauma exacted upon the veteran by other service members or 
superiors, the veteran expressed his dissatisfaction with the 
Coast Guard and was desirous of discharge as demonstrated on 
CG 3307 - Administrative Remarks dated April 15, 1980.  In 
April 1980, the veteran was discharged by reason of 
unsuitability - apathy.  Personal writings of the veteran to 
his family and counsel contemporaneous to this period reflect 
dissatisfaction and a desire for separation from service.  

In relevant part, the clinical evidence that pre-dates the 
September 1996 VA mental disorders examination which contains 
a PTSD diagnosis comprises private medical records from Dr. 
Humeid, a member of the American Board of Psychiatry and 
Neurology; Dr. Barr, a Diplomate American Board of Psychiatry 
and Neurology; and Dr. Chappell, a Diplomate American Board 
of Psychiatry and Neurology.  The January 1984 psychiatric 
report by Dr. Chappell incorporates a review of clinical 
records from the Simi Valley Mental Health Clinic and the 
1983 MMPI conducted by J. Erbeck, Ph.D.  It was Dr. 
Chappell's opinion that the veteran's disability was the 
result of repetitive trauma to the psyche brought about by 
the chronic feelings of harassment and anxiety of perceived 
romantic interest of his supervisor.  Dr. Chappell reported 
that there was no evidence of a pre-existing psychiatric 
condition and no evidence of concomitant psychosocial 
stressors outside the job.  The psychiatric evaluation 
completed in June 1984 by Dr. Barr references treatment and 
or the treatment records of Dr. Wallace; the Simi Valley 
Mental Health Clinic; J. Erbeck, Ph.D.; Dr. Freeman, an 
internist; and Dr. Ruttenberg, a psychiatrist.  Dr. Barr 
noted after a thorough examination, that the earliest known 
onset of psychiatric treatment occurred during [October] 
1980, with a change of vocational habits beginning toward the 
end of 1979.  Dr. Barr's report also contained references 
made by the veteran regarding pressures, harassment, and 
hostile treatment in the workplace, which made the veteran 
feel incompetent.  The pertinent diagnoses included suspect 
early schizophrenia in the absence of any overt known 
delusions or hallucinations and in the alternative, major 
depression.  

Documents from the Social Security Administration reflect 
that (1) entitlement to Social Security disability benefits 
was established in November 1987 and (2) the veteran was 
denied Supplemental Security benefits in October 1988.  At 
that time, he claimed anxiety and depression.  The October 
1988 Social Security decision reflects that the veteran was 
able to act and think in his own behalf and there was no 
severe inappropriate behavior.  

After a review of this evidence, the Board observes that 
these reports are silent as regards the veteran's real or 
perceived harassment in service.  More important, the 
veteran's brief military service occurred during peacetime.  
Next, the Board stresses that neither psychiatrist reported a 
diagnosis of PTSD.  It should be emphasized, however, that 
the psychiatric diagnoses between 1980 to 1987, as evidenced 
in the record, included, inter alia, major depression, 
recurrent; paranoid personality disorder; anxiety depressive 
reaction; clinical syndromes, adjustment disorder with mixed 
emotional features (anxiety and depression); and major 
depression with melancholia, single episode.

Next, the Board turns to the report of the August 1996 VA 
mental disorders examination that indicates the claims file 
was reviewed.  In pertinent part, the veteran described a 
significant change in his functioning since military 
experience.  The examiner noted that the veteran described 
many symptoms characteristic of post-traumatic stress 
disorder.  The veteran reported symptoms of insomnia, 
difficulty sleeping, intrusive recollections, nightmares, 
mistrust of others, social withdrawal, anxiety accompanied by 
gastrointestinal distress, depression, episodes of 
hypervigilance, and overreaction during situations in which 
the veteran believes someone might be belittling him.  It was 
noted that the veteran has received ongoing treatment for his 
condition since 1983.  The psychiatrist indicated that the 
veteran's treating physician had diagnosed paranoid 
personality disorder, but noted that there was no evidence on 
evaluation that the veteran met the full criteria for 
personality disorder, to include paranoid personality 
disorder.  The diagnostic impression was post-traumatic 
stress disorder.  In his assessment, the VA psychiatrist 
indicated that the veteran described experiences outside the 
realm of usual experiences and often associated with 
brutality in prison camps.  The report reflects that the 
veteran described symptoms of PTSD, which have so far not 
been addressed appropriately in treatment.  The MMPI 
conducted in September 1996 was deemed a valid profile.  The 
psychologist noted that the profile was very atypical for a 
veteran with a primary difficulty of PTSD. As noted 
previously, the veteran's problems appeared to be more 
longstanding and characterologic in nature.  There is no 
indication from a reading of the record that the VA 
psychiatrist reviewed or considered the MMPI results in his 
conclusions.  

Thereafter, a statement from I. Hoffman, Ph.D., dated in May 
1997, reflects that the veteran had received psychiatric 
counseling for PTSD twice weekly since March 1997.  It was 
the psychologist's opinion that the veteran's PTSD condition 
was related to his experiences while in service.  A second 
medical statement by Dr. Christianson, a Board certified 
psychiatrist, also dated in May 1997, indicated that the 
veteran receives individual psychotherapy on a weekly basis 
for his PTSD condition which began in March 1980.  It was 
noted that the veteran's PTSD symptomatology was exacerbated 
by harassment, threats, and physical assault by members of 
his neighborhood.  

As reflected in the April 1998 VA mental disorders 
examination, a psychiatrist and psychotherapist have followed 
the veteran since the 1996 VA examination.  The veteran was 
taking prescribed medication and denied symptoms of 
depression or anxiety.  He also denied homicidal or suicidal 
ideation.  The examiner noted that the veteran reported 
considerable anger.  His mood was neutral to visibly angry at 
moments, depending upon the subject matter of the 
conversation.  The examiner indicated that the magnitude of 
the anger appeared to be disproportionate to the nature of 
the topic of discussion.  His affect was normal.  There was 
no evidence of psychotic thought processes on evaluation.  
The examiner indicated that there were findings suggestive of 
possible grandiose delusions.  However, such episodes were 
not elicited on examination.  There was no definitive 
delusional system in evidence.  The examiner noted that while 
the veteran remained intensely resentful of treatment he 
perceived to be cruel and unjust during service, there did 
not appear to be any lasting sequela of a functional or 
symptomatic nature from a psychiatric viewpoint.  It was the 
examiner's impression that the veteran suffers from a 
longstanding personality disorder.  The diagnostic impression 
was personality disorder, not otherwise specified, chronic.  
The psychiatrist noted that the claims file was not available 
for review, however, the veteran presented copies of official 
VA records including a copy of the 1996 compensation and 
pension examination and the MMPI test report conducted at the 
same time.  

Outpatient psychiatric consultation logs of Dr. Bloom dated 
between August 1997 to July 1998 reflect diagnoses of 
depression and borderline.  In relevant part, a statement 
from E. Pedersen, Ph.D., clinical psychology, reflects an 
Axis I diagnosis of post traumatic stress disorder, that the 
veteran was initially seen in February 1999, and that the 
veteran has been seen weekly since that time.  

The Board returns to the August 1999 report of Dr. Nelson, 
Diplomate of the American Board of Psychiatry and Neurology, 
which reflects the following diagnosis: Axis I: (a) major 
depression, moderate, non-psychotic, recurring, and (b) 
subjective symptoms compatible with post-traumatic stress 
disorder, moderate; as well as an Axis II: avoidant 
personality traits.  Dr. Nelson's summary reflects that the 
veteran presented as a socially isolative, chronically 
anxious and depressed, interpersonally vulnerable individual 
whose reports of subjectively traumatic experiences 
experienced during his active duty in the Coast Guard, along 
with his current observable symptoms, are compatible with 
post-traumatic stress disorder.  Dr. Nelson reported that a 
more comprehensive history, examination, and psychological 
testing would be necessary for him to make a definitive 
diagnosis, although it was his medical opinion that this was 
a highly probable diagnosis.  Specifically, Dr. Nelson noted 
that the veteran elected not to assume the "considerable" 
financial expense of a comprehensive psychiatric evaluation 
that included a detailed history of initiating trauma, 
objective testing, specific factors of impairment, and issues 
of apportionment.  

Finally, in light of the previous records, the Board 
addresses the November 1999 VA authorized psychiatric 
examination conducted by Dr. Shnaider, a Clinical and 
Forensic Psychiatrist, Board Certified.  Dr. Shnaider 
reported that the veteran was an adequate historian and that 
all medical records contained in the VA case file were 
reviewed including, but not limited to, remand pages 8 and 7, 
as well as a psychiatric report by Dr. Barr, dated June 26, 
1984, who diagnosed the patient with possible early 
schizophrenia and major depression; a letter dated May 12, 
1997 by Dr. Hoffman, Ph.D., who diagnosed the veteran with 
chronic PTSD; and a report by Dr. Chappell dated January 12, 
1984 who diagnosed the patient with an adjustment disorder.  

The November 1999 psychiatric evaluation reflects reports of 
being severely mistreated while in Coast Guard basic training 
for a period of one month in 1980.  The veteran reported 
being tricked by the recruitment officer who led him to 
believe he would receive a significant amount of technical 
training and would not have to go through basic training or 
boot camp.  When the patient arrived at the training facility 
he felt misled and asked to be discharged from the first day 
of training.  Thereafter, he was allegedly singled-out for 
harassment.  He was frequently yelled at and threatened with 
physical punishment by his superiors.  He reported being 
goaded to strike a superior officer on several occasions.  He 
reported being excessively exercised on one occasion 
requiring hospitalization.  The veteran reported being 
forcibly handcuffed in order to shave his head.  He was 
forced to stand at attention with minimal clothing for a 
prolonged period of time and was very cold and uncomfortable 
during that ordeal.  

The veteran reported that since his experience in the Coast 
Guard he has had intrusive memories of being mistreated.  He 
experiences nightmares approximately once per week at which 
point he wakes up in a sweat.  He reported chronic insomnia 
even without nightmares, and a poor appetite without 
significant weight changes.  He denied anhedonia.  He 
suffered from occasional worthlessness and hopelessness.  The 
veteran described himself as easily startled and 
hypervigilant.  He reported that as a result of his Coast 
Guard experience he was unable to handle stress at work.  
Whenever conflict with his previous employer has arisen, he 
has been reminded of the conflict he had with his superiors 
in the Coast Guard.  He becomes very anxious and depressed. 

During the examination, the veteran did not demonstrate any 
significant objective symptoms to substantiate his complaints 
of functional limitation (i.e., difficulty in social 
interactions, recurrent depression and mood instability, poor 
concentration under stress, and poor short-term memory).  
There was no evidence of undue anxiety, even when he 
described his past traumatic experiences.  The veteran 
interacted without difficulty with the clinic staff and the 
psychiatrist, and adapted without difficulty to the stress of 
the examination.  There was no evidence of emotional 
dyscontrol or distractibility.  

Dr. Shnaider reported that while this type of mistreatment 
can certainly be distressing and may have caused the veteran 
undue anxiety and depression when he has thought of them 
throughout the years, it was his opinion that the 
mistreatment did not constitute the type of stressor mandated 
by Criteria A under PTSD per DSM IV.  In other words, the 
stressors allegedly experienced while in the Coast Guard did 
not include immediate fear for his life or substantial bodily 
injury, and would generally not constitute the type of trauma 
that would lead to PTSD under most circumstances.  
Furthermore, the veteran did not meet Criteria C under DSM 
IV.  Namely, he had no difficulty with event recollection.  
In fact, his records were quite detailed about the 
mistreatments that he had suffered, nor did he demonstrate or 
report enough symptoms to meet that criterion.  Dr. Shnaider 
added that he was only able to diagnose the veteran with an 
adjustment disorder with depression and anxiety.  Dr. 
Shnaider also noted that the veteran struck him as a somewhat 
eccentric individual with possibly paranoid personality 
style.  Dr. Shnaider reported that other evaluators, as 
described in the medical records, have noted this.  The 
psychiatrist believed that much of the veteran's ongoing 
anxiety and depression was significantly related to his 
personality style.  The DSM diagnoses reflect - Axis I: 
adjustment disorder with depression and anxiety, chronic; and 
Axis II: personality disorder, not otherwise specified.   

While it is in the province of medical professionals to 
provide medical opinions based on an examination of the 
veteran and a review of the clinical findings, it remains the 
responsibility of the VA to assess the credibility and the 
weight to be given that evidence.  Likewise, just because a 
physician or other health professional has accepted the 
veteran's description of his experiences as credible and 
diagnosed the veteran as suffering from PTSD does not mean 
the Board is required to grant service connection for PTSD.  
See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

After a review of the evidence on appeal, the Board observes 
that treatment reports contemporaneous to service are silent 
as regards the veteran's real or perceived harassment in-
service.  That evidence is more credible based on its 
proximity to the alleged psychic trauma.  Next, the Board 
stresses that the veteran was evaluated on numerous occasions 
by Board certified psychiatrists prior to 1996 and neither 
psychiatrist or psychologist reported any trauma in-service 
or a diagnosis of PTSD.  The Board observes that the summary 
and evaluation provided by Dr. Barr is not only silent as 
regards a diagnosis of PTSD but also suggests that the 
veteran's psychiatric symptomatology existed as early as 
1979, prior to military service.  It should be emphasized, 
however, that the psychiatric diagnoses prior to 1996, as 
evidenced by the record, included, inter alia, major 
depression, recurrent; paranoid personality disorder; anxiety 
depressive reaction; clinical syndromes, adjustment disorder 
with mixed emotional features (anxiety and depression); and 
major depression with melancholia, single episode.  It is 
observed that the veteran was similarly diagnosed on occasion 
in 1996, 1997, 1998, and 1999.  

As mentioned previously, the most persuasive clinical 
findings are those of Dr. Shnaider in November 1999 which 
consist of a review of all the medical records contained in 
the claims file as well as the veteran's assertions.  The 
Board finds this evidence clinically significant and 
determinative, when considered in context with the pre-1996 
clinical records, the 1998 VA examination, and the treatment 
records of Dr. Bloom dated between 1997 and 1998 which 
diagnose depression.  Further, the opinion of Dr. Shnaider is 
reviewed as tending to be more credible than the August 1996 
VA mental disorders examination or the August 1999 report of 
Dr. Nelson.  The August 1996 examination report does not 
reflect consideration or discussion of the MMPI profile 
characterized as atypical for PTSD.  The August 1996 PTSD 
diagnosis therefore conflicts with the September 1996 MMPI 
results.  It is significant that in August 1999 Dr. Nelson 
reported an Axis I diagnosis of major depression, moderate, 
non-psychotic, recurring.  The Board stresses that while Dr. 
Nelson felt that PTSD was a highly probable diagnosis based 
on subjective symptoms, he also felt a more comprehensive 
history, examination, and psychological testing would be 
necessary to make a definitive diagnosis.  Further, Dr. 
Shnaider provided a more thorough evaluation of the veteran 
not relying on the veteran's report of events, but developed 
an assessment utilizing the clinical evidence in the claims 
file.  

The Board now turns to the remaining element of a PTSD claim 
- verifiable stressors.  Service connection for PTSD requires 
more than a diagnosis of PTSD.  A diagnosis of PTSD must meet 
all the diagnostic criteria as stated in the DSM to include 
an in-service stressor and credible supporting evidence that 
the claimed in-service stressor actually occurred.  In that 
context, the veteran argues that he has offered corroborating 
evidence that his alleged in-service stressor occurred during 
Coast Guard training.  The Board stresses that in this case, 
where a veteran did not serve in combat or the stressor is 
not related to combat, the testimony provided in May 1997 and 
January 1999 alone cannot, as a matter of law, establish the 
occurrence of a non combat stressor; nor can credible 
supporting evidence of the actual occurrence of an in-service 
stressor consist solely of after the fact medical nexus 
evidence.  See Cohen v. Brown, 10 Vet. App. 128 (1997).  
Thus, in the given case, the record contains no credible 
supporting evidence that the claimed non combat stressor 
occurred in service, as required by 38 C.F.R. § 3.340(f).

It is important to note that prior to 1996, the veteran did 
not refer to any harassing incidents of his military service, 
much less that these alleged incidents impacted him 
emotionally, socially, or occupationally.  This is reflected 
in the clinical evidence dated in 1983 and 1987 when the 
veteran complained of job stress.  In fact, the only mention 
of harassment in service is a general reference in the 
service medical records.  The foregoing weighs against a 
finding that the alleged mistreatment in-service is the basis 
for the present symptomatology as noted on VA examination in 
April 1998 and November 1999.  This reasoning extends to the 
May 1997 statement of the psychologist that relates the 
diagnosis of PTSD to the veteran's experiences in military 
service.  The Board emphasizes that the bases of the PTSD 
diagnoses in August 1996, May 1997, and August 1999, appear 
to be based on the veteran's report of non-verifiable 
stressors.  As such, the medical opinions lack credibility 
and are therefore of little probative value as to the issue 
of service connection for PTSD.  See Madden v. Gober, 125 
F.3d 1477 (Fed. Cir. 1997); Hayes v. Brown, 5 Vet. App. 60, 
69 (1993) (It is the responsibility of the BVA . . . to 
assess the credibility and weight to be given the evidence); 
see also Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (an 
opinion based on an inaccurate factual premise has no 
probative value).  

Lastly, the Board addresses the veteran's assertion that Dr. 
Shnaider did not review his claims file prior to the 
examination.  After close review of Dr. Shnaider's report and 
the facts of this claim, the Board determines that it is not 
outcome determinative whether Dr. Shnaider reviewed the 
claims file before or after the interview and examination.  
The fact remains that Dr. Shnaider reviewed the clinical 
record as indicated by his reporting of evidence from the 
claims file.  Further, while Dr. Shnaider was instructed to 
review the claims file and make an opinion, it was in the 
province of Dr. Shnaider, as a medical professional, as to 
how that evidence was evaluated and reported.  With respect 
to the veteran's assertions as to the adequacy of Dr. 
Shnaider's report, the Board finds no reason to question the 
examination report.  

While the Board considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issue on appeal, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant resolution of this matter on that basis.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (1999).  The Board does 
not dispute that the veteran has a psychiatric disability.  
However, the record does not support a finding that the 
veteran has a psychiatric disability to include PTSD 
attributable to his military service, or any incident 
therein.  As aptly noted above, the evidence of record does 
not verify that the veteran engaged in combat, and there is 
no credible supporting evidence that his alleged non combat 
stressor occurred, apart from the veteran's lay statements.  
Consequently, the veteran's claim for service connection for 
PTSD, therefore, fails on the bases that all of the elements 
required for a such a showing under 38 C.F.R. § 3.304(f) have 
not been met, and that the preponderance of the evidence is 
against entitlement to service connection for PTSD.  The 
appeal is denied.  


ORDER

Entitlement to service connection for PTSD is denied.  



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

